Citation Nr: 0836836	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from November 1969 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran seeks service connection for gastroesophageal 
reflux disease (GERD) and post-traumatic stress disorder 
(PTSD).  A review of the record reveals that outstanding 
evidentiary development is required for each issue.  

In regard to the claim for service connection for PTSD, the 
veteran has provided specific detail of two stressful 
incidents that occurred while on active duty.  In January 
2008, a request for verification of these incidents was made 
to the official historian of the United States Coast Guard 
(USCG).  The reply indicated that the requested material was 
not available from that entity, but may be located at the 
National Archives in Washington, DC.  See Correspondence from 
USCG, January 2008.  There is no indication in the record 
that the National Archives have been contacted to obtain 
potential verification of the veteran's in-service stressors.  

Furthermore, as the veteran has provided a specific month, 
year, location, and duty assignment for each stressful event, 
the Joint Services Records Research Center (JSRRC) must be 
contacted so that further research can be conducted to verify 
the veteran's claimed stressors.  

In reference to the claim for service connection for GERD, 
the veteran has a current diagnosis for this condition and 
his service treatment records confirm multiple instances of 
various gastrointestinal complaints during service.  Given 
the veteran's current diagnosis and documented in-service 
complaints of similar, if not related conditions, further 
development is required.  Specifically, a medical examination 
and etiological opinion are necessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).

Furthermore, the notice requirements under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have been 
interpreted to apply to all aspects of service connection 
claims, to include the initial disability rating and 
effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
therewith. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all necessary notice 
has been provided to the veteran 
pursuant to the Veterans Claims 
Assistance Act, governing regulations, 
and relevant case law.  Specifically, 
the veteran must be notified of the 
information and evidence necessary to 
substantiate his claims for service 
connection for GERD and PTSD, to 
include the process by which 
disabilities are rated and effective 
dates are assigned.  See 
Dingess/Hartman, supra.    

2.  Contact the National Archives and 
Records Administration (NARA), 
referencing Record Group 26, and 
request copies of the log book and any 
other pertinent records for the USCGC 
Capstan for a period of six months 
before and after March 1973.  In 
particular, any evidence documenting 
this vessel's search and recovery 
operations in the Potomac River in or 
about March 1973 must be requested.  

3.  The NARA and any other 
appropriate agency should also be 
contacted to obtain a security log or 
other pertinent records from the USCG 
Station on Governor Island, New York 
in or around May 1979.  

4.  Contact the Joint Services 
Records Research Center (JSRRC) and 
provide all relevant information 
presented by the veteran via his PTSD 
questionnaire forms, such that 
appropriate stressor verification 
research can be conducted.  

	5.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If there are no records 
available from any source, the RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in 
the claims folder.

	6.  If, and only if, subsequent to 
the development above there is 
credible supporting evidence that any 
of the claimed in-service stressors 
occurred, then a VA examination for 
PTSD should be afforded the veteran.  
The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed. Any indicated tests 
should be accomplished.  Based on 
examination findings, historical 
records, and medical principles, the 
VA examiner should give a medical 
opinion, with full rationale, as to 
whether it is at least as likely as 
not (probability of 50 percent or 
more) that veteran's PTSD is 
etiologically related to his military 
service, and in particular to a 
verified stressors.  The examiner 
should specifically identify the 
verified stressor(s) which is(are) 
responsible for PTSD.  A rationale 
for any opinion expressed should be 
provided.

	7.  Schedule the veteran for a VA 
examination to determine the nature 
and etiology of his GERD.  All 
testing deemed necessary must be 
conducted.  The claims file must be 
forwarded for review by the examiner.  
The examiner is specifically asked to 
review all service treatment records 
contained within the claims file.  
The examiner is then asked to render 
an opinion as to whether it is at 
least as likely as not (probability 
of 50 percent or more) that the 
veteran's currently claimed GERD is 
related to his in-service 
gastrointestinal complaints, or is 
otherwise related to his active 
service.  A rationale for any opinion 
offered is required.

	8.  Thereafter, readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




